                     Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 1 of 33 PageID #: 7
EXHIBIT 2


  US6661783                                             Particle’s Electron (“The accused product”)
 3. A             The accused product, at least in internal testing and usage, practices selecting as the spreading code (e.g., OVSF
 spreading        code as channelization code) for asymmetric communications, a hierarchic orthogonal type spreading code (e.g.,
 code             hierarchical OVSF codes) which is a spreading code of a hierarchy which contains spreading codes of a longer
 selection        length than spreading codes used for symmetric communication lines and is orthogonal to spreading codes used for
 method,          other asymmetric communication lines.
 which
 selects as the   As shown below, different users in UMTS-FDD use different spreading codes which are mutually orthogonal and
 spreading        therefore spreading codes for asymmetric communication line between a user and a base station and that of another
 code for         user and the base station respectively happen to be orthogonal. The accused product is equipped with 3G (also
 asymmetric       referred to as UMTS). 3G/UMTS has UMTS-FDD as one of its variants.
 communicati
 ons, a
 hierarchic
 orthogonal
 type
 spreading
 code which
 is a
 spreading
 code of a
 hierarchy
 which
 contains
 spreading
 codes of a
 longer length
 than
 spreading
 codes used
 for
 symmetric
 communicati
                    Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 2 of 33 PageID #: 8
EXHIBIT 2


 on lines and
 is orthogonal
 to spreading
 codes used
 for other
 asymmetric
 communicati
 on lines.




                 https://docs.particle.io/quickstart/electron/
               Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 3 of 33 PageID #: 9
EXHIBIT 2




            https://web.archive.org/web/20160310112245/https://store.particle.io/?utm_source=homesite&utm_medium=Nav&
            utm_campaign=TopMenu#electron




            https://docs.particle.io/quickstart/electron/
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 4 of 33 PageID #: 10
EXHIBIT 2




            https://www.3gpp.org/technologies/keywords-acronyms/103-umts




            https://www.3gpp.org/technologies/keywords-acronyms/103-umts
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 5 of 33 PageID #: 11
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/frequency-bands-channels-uarfcn.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 6 of 33 PageID #: 12
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 7 of 33 PageID #: 13
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 8 of 33 PageID #: 14
EXHIBIT 2




            https://www.umtsworld.com/technology/codes.htm
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 9 of 33 PageID #: 15
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 10 of 33 PageID #: 16
EXHIBIT 2


            The spreading code for the downlink of asymmetric communications and said longer spreading code is orthogonal to
            spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable Spreading Factor (OVSF)
            codes). In the FDD (Frequency Division Duplex) mode the spreading factors (e.g., spreading code length) are from
            256 to 2 for uplink and from 512 to 4 for downlink.




            https://www.umtsworld.com/technology/wcdma.htm
                Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 11 of 33 PageID #: 17
EXHIBIT 2




              https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf


 4. A CDMA The accused product practices a CDMA mobile communication method (e.g., WCDMA) for asymmetric
 mobile      communication.
 communicati
 on method,  The accused product utilizes UMTS-FDD technology using WCDMA technology.
 when
 performing
 asymmetric
 communicati
 ons,
 comprising:
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 12 of 33 PageID #: 18
EXHIBIT 2




            https://docs.particle.io/quickstart/electron/
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 13 of 33 PageID #: 19
EXHIBIT 2




            https://web.archive.org/web/20160310112245/https://store.particle.io/?utm_source=homesite&utm_medium=Nav&
            utm_campaign=TopMenu#electron




            https://docs.particle.io/quickstart/electron/
             Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 14 of 33 PageID #: 20
EXHIBIT 2




            https://www.3gpp.org/technologies/keywords-acronyms/103-umts
             Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 15 of 33 PageID #: 21
EXHIBIT 2




            https://www.umtsworld.com/technology/wcdma.htm
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 16 of 33 PageID #: 22
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 17 of 33 PageID #: 23
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 18 of 33 PageID #: 24
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 19 of 33 PageID #: 25
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 20 of 33 PageID #: 26
EXHIBIT 2




            http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

            As shown below, in the case of UMTS-FDD based communication, spreading factors range from 256 to 2 in the
            uplink direction and 512 to 4 in the downlink direction, thereby providing different symbols rates per second for
            uplink and downlink respectively.




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
                    Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 21 of 33 PageID #: 27
EXHIBIT 2




                  https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

 a base           The accused product, at least in internal testing and usage, utilizes a base station (e.g., NodeB). The base station
 station          (e.g., NodeB) practices spreading known reference signals (e.g., RSCP signals) and transmission power control bits
 apparatus        (e.g, bits of TPC_cmd) by spreading codes with a length that is longer than spreading codes used for symmetric
 spreading        communications, and transmitting spreaded known reference signals (e.g., RSCP signals) and a spreaded
 known            transmission power control bits (e.g., bits of TPC_cmd) at a lower transmission rate than a transmission rate when
 reference        symmetric communications are performed.
 signals and
 transmission
 power
 control bits
 by spreading
 codes with a
 length that is
 longer than
 spreading
 codes used
 for
 symmetric
 communicati
 ons, and         http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html
 transmitting
 spreaded         For symmetric communication, the data rate (and its corresponding associated spreading factor) of the uplink and
 known            downlink are the same. They therefore have the same spreading factor whereas in case of asymmetric communication
 reference        there is a difference in the uplink and downlink data rates (and its corresponding associated spreading factor) which
 signals and a    will thereby process a higher spreading factor for downlink communication.
 spreaded
                  Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 22 of 33 PageID #: 28
EXHIBIT 2


 transmission   Higher the spreading code for downlink communication lower the data rate (e.g., code length or spreading factor of 4
 power          gives data rate of 960 Kbits/sec whereas code length or spreading factor of 512 gives 7.5 Kbits/sec) therefore
 control bits   asymmetric communications, transmits known reference signals (e.g., RS signal) and transmission power control bits
 at a lower     (e.g., TPC bits) at a lower transmission rate than a transmission rate when symmetric communications are performed.
 transmission
 rate than a
 transmission
 rate when
 symmetric
 communicati
 ons are        https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
 performed;




                https://www.etsi.org/deliver/etsi_ts/125200_125299/125215/06.03.00_60/ts_125215v060300p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 23 of 33 PageID #: 29
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125100_125199/125133/06.04.00_60/ts_125133v060400p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 24 of 33 PageID #: 30
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 25 of 33 PageID #: 31
EXHIBIT 2




                                                                                                          .
            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 26 of 33 PageID #: 32
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

            The spreading code for the downlink of asymmetric communications and said longer spreading code is orthogonal to
            spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable Spreading Factor (OVSF)
            codes). In the FDD (Frequency Division Duplex) mode the spreading factors (e.g., spreading code length) are from
            256 to 2 for uplink and from 512 to 4 for downlink.
             Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 27 of 33 PageID #: 33
EXHIBIT 2




            https://www.umtsworld.com/technology/wcdma.htm
                   Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 28 of 33 PageID #: 34
EXHIBIT 2




                 https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

 a mobile        The accused product practices receiving said transmission power control bits (e.g., bits of TPC_cmd).
 station
 apparatus
 receiving
 said
 transmission
 power
 control bits;
 and


                 https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 29 of 33 PageID #: 35
EXHIBIT 2




                                                                                                          .
            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
                 Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 30 of 33 PageID #: 36
EXHIBIT 2




               https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




               https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

 said mobile   The accused product practices determining transmission power based on said transmission power control bits (e.g.,
 station       bits of TPC_cmd).
 apparatus
                   Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 31 of 33 PageID #: 37
EXHIBIT 2


 determining
 transmission
 power based
 on said
 transmission
 power
 control bits.




                                                                                                               .
                 https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 32 of 33 PageID #: 38
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
              Case 1:21-cv-00790-UNA Document 1-2 Filed 05/28/21 Page 33 of 33 PageID #: 39
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
